Citation Nr: 0611314	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-19 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dislocation of the 
right hip.

2.  Entitlement to service connection for paranoid 
schizophrenia. 

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  A transcript of 
this hearing is associated with the claims folder.  

The veteran has also raised the issue of clear and 
unmistakable error with regard to an April 1953 rating 
decision which denied service connection for conversion 
reaction.  This issue, however, is not currently developed or 
certified for appellate review, and is referred to the Agency 
Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  There is no competent medical evidence of a current right 
hip dislocation.

3.  There is no competent medical evidence of paranoid 
schizophrenia.

4.  The RO denied service connection for a back disorder in 
an unappealed rating decision dated in March 1973.   

5.  Evidence received since the March 1973 rating decision 
regarding the veteran's claim for service connection for a 
low back disorder is cumulative and redundant of the evidence 
of record at the time of the last prior final denial and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Service connection for dislocation of the right hip is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

2.  Service connection for paranoid schizophrenia is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

3.  The March 1973 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005). 

4.  New and material evidence has not been presented to 
reopen a claim for service connection for a low back 
disorder, and the appeal is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that a low back 
disorder, dislocation of the right hip, and paranoid 
schizophrenia are related to his service in the United States 
Marine Corp from February 1951 to 1952.  With regard to the 
back and right hip, he essentially argues that he injured his 
back and right hip during a wrestling match in service in 
August 1952.  With regard to the paranoid schizophrenia, the 
veteran essentially argues that the August 1952 wrestling 
match triggered a psychological disorder and that the 
disorder is currently manifested as paranoid schizophrenia.  
Also, the veteran argues that there is clear and unmistakable 
error (CUE) with regard to an April 1953 rating decision 
which denied service connection for conversion reaction.  As 
set forth in the Introduction to this decision, that issue 
has not been prepared for appellate review and is referred 
back to the AOJ.

I.  Service Connection:  Right Hip and Schizophrenia.

Before proceeding with an analysis of the claims for service 
connection, the Board must examine whether the requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA) have 
been satisfied.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in March 2003 prior to 
adjudication of his claim in April 2003, and a subsequent 
letter sent in November 2003.  These letters informed the 
veteran of what evidence was required to substantiate the 
claims for service connection and of his and VA's respective 
duties for obtaining evidence.  Specifically, the March 2003 
letter informed the veteran that evidence was needed that 
showed that his right hip dislocation existed from military 
service to the present time.  As for the claim for 
schizophrenia, the letter pointed out that he had been 
previously denied service connection for a nervous condition 
in 1974, and to reconsider this issue he must submit new and 
material evidence that the condition was incurred in or 
aggravated by his active military service.  The letter 
provided a long list of the types of evidence that would be 
helpful to his claim.  The letter also requested that he send 
any medical reports that he has, and that if he wanted VA to 
assist him in obtaining the records to complete enclosed 
release forms.  The enclosures with the letter included one 
titled "What the Evidence Must Show."  

At this point the Board notes that although the March 2003 
letter informed the veteran that he had to submit new and 
material evidence for his schizophrenia claim, this issue was 
not subsequently developed by the RO on the basis of new and 
material evidence.  Rather, it was developed on the basis of 
direct service connection.  The Board finds no prejudice to 
the veteran by the language in the March 2003 letter, as the 
letter clearly informed the veteran that he needed to provide 
evidence that schizophrenia was incurred in or aggravated by 
his active military service, which is the basis for service 
connection.  Moreover, the Board notes that the RO provided a 
second letter in November 2003 that provided a second copy of 
the attachment titled "What the Evidence Must Show."  
Although that letter was post-adjudication, the letter 
restated the requirements that had previously been explained 
to the veteran about the elements of service connection, and 
what type of evidence was needed from him, including what VA 
would do to help with his claims.  As such, the Board is 
satisfied that the veteran was notified of the type of 
information and evidence necessary to establish claims for 
service connection for a right hip disorder and for 
schizophrenia.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that the veteran has been notified of the need to 
provide such evidence, for the following reasons.  The March 
2003 and November 2003 letters each informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  As noted above, the March 2003 letter included a 
very detailed list of the type of evidence that the veteran 
should submit, such as medical reports, lay statements, 
insurance reports, employment physical examination, etc.  The 
letter also clearly stated "[s]end us any medical reports 
you have." In addition, the June 2003 SOC contains the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Moreover, at the November 2005 hearing, the veteran 
was informed of the type of evidence needed to support his 
claim, but neither he nor his representative indicated that 
he had any additional evidence, other than the evidence 
submitted at the hearing with a waiver.  In short, the Board 
is satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claims was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  For claims for service connection the duty to 
assist includes obtaining relevant records.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records, private medical 
records, VA medical records, and VA examination reports.  The 
Board is unaware of any relevant records that are not already 
associated with the claims file.  

VA is also obliged to provide an examination or obtain a 
medical opinion when it is necessary to make a decision on 
the claim.  An examination or opinion is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  In the 
present case, because there is no current medical evidence of 
either dislocation of the right hip or paranoid schizophrenia 
there is no duty to assist the veteran with these claims by 
providing him with an examination.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003)(a VA examination is not 
necessary if there is no competent evidence that the 
disability is related to service).  

The veteran has not identified any other outstanding evidence 
to be obtained, and the record does not reflect any 
outstanding evidence.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005), and the Board will proceed with an 
analysis of this appeal.



Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran argues that various disorders were triggered 
during a wrestling match in service in August 1952.  Service 
medical records confirm that the veteran was admitted to a 
military hospital in August 1952 after wrestling with another 
man.  Physical examination at that time revealed the veteran 
to have a tense, anxious appearance, but was normal except 
for the neurological.  The diagnosis was conversion reaction 
manifested by anesthesia and paralysis.  He was subsequently 
diagnosed with "inadequate personality" and discharged from 
service one month later, in September 1952.  

The veteran submitted an original claim for service 
connection for a nervous disorder in February 1953.  He was 
afforded a VA examination in March 1953.  At the time of the 
examination, the veteran complained of a sore back and also 
reported having difficulty straightening his right arm and 
elbow.  Physical examination was normal and the veteran was 
diagnosed with "conversion reaction, mild in an inadequate 
personality, manifested  by suggestibility, immaturity, glove 
type and stocking type anesthesia, preoccupation with 
numerous somatic complaints."  By rating decision dated in 
April 1953 the RO denied service connection for conversion 
reaction, finding that this disorder pre-existed service.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Thus, the rating decision of 
April 1953 is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); 38 U.S.C.A. § 7105(c) (West 2002).  In a November 
1957 rating decision, the RO confirmed and continued that 
denial, and in a March 1973 rating decision, the RO denied a 
claim for a nervous condition, then diagnosed as anxiety 
neurosis with depression.  Neither of those decisions were 
appealed.

The Board notes that the current appeal includes the 
veteran's claim of entitlement to service connection for 
paranoid schizophrenia.  The veteran's claim for this 
disability was received in February 2003.  The Board notes 
that although there are prior final denials of service 
connection for conversion reaction and a nervous disorder, 
there is no prior adjudication on a claim for service 
connection for schizophrenia and a nervous disorder.  As 
schizophrenia is a specific disorder that was not previously 
adjudicated, the Board finds that this claim is appropriately 
viewed as a new claim.  See Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996) (a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement).  In fact, the RO treated this claim as a 
new claim and adjudicated it on principles of direct service 
connection.  

The veteran's claims for service connection for dislocation 
of the right hip and paranoid schizophrenia were both 
received in February 2003.  By rating decision dated in April 
2003, the RO denied  service connection for a right hip 
dislocation and paranoid schizophrenia, finding that there 
was no evidence of either disability.  The veteran submitted 
a notice of disagreement in May 2003 and a timely appeal was 
filed in July 2003, leading to the present appeal.  

The veteran's service medical records are negative for a 
right hip disorder.  Although VA outpatient treatment records 
dated from March 2003 to November 2005 show complaints of 
right hip pain, these records do not show a current right hip 
disability.  Specifically, a January 2004 VA outpatient 
report reported normal gait and full flexion and extension of 
both hips.  No contractures were noted.  Significantly, an X-
ray examination at that time showed normal hips and 
explicitly noted that "history of hip dislocation is 
probably not likely."  The examiner remarked that the 
veteran's "hips appear to be in great condition right now."  
Furthermore, these records do not provide a nexus between any 
right hip disability and service.  In fact, these records 
suggest that the veteran's subjective complaints of right hip 
pain may be due to events other than service.  Notably, in 
October 2003 the veteran complained of pain in his right hip 
and right buttocks after falling down.  Also, in December 
2003 the veteran reported a history of a motor vehicle 
accident in 1998 with resultant right side weakness.  An 
October 2005 record contains an isolated notation of 
degenerative joint disease in the right hip.

As for the veteran's claim for service connection for 
schizophrenia, the veteran's service medical records show 
various psychological disorders including "conversion 
reaction" and "inadequate personality" during service.  
However, service medical records are entirely negative for a 
diagnosis or a showing of paranoid schizophrenia.  
Furthermore, the record following service separation contains 
no medical evidence of paranoid schizophrenia.  Treatment 
records dated in August 1972 contain a diagnosis of anxiety 
neurosis, although on examination there was no evidence of 
hallucinations or delusional thought processes.  The record 
contains recent VA outpatient treatment records dated from 
March 2003 to November 2005, but those records are silent for 
any diagnosis of paranoid schizophrenia or other associated 
psychiatric disorder.

The Board has carefully reviewed all the evidence of record, 
including the veteran's hearing testimony, but finds that the 
preponderance of the evidence is against claims for service 
connection for a right hip disorder and for schizophrenia.  
Significantly, despite the veteran's complaints of right hip 
pain, there is no medical evidence of a current right hip 
disorder.  A January 2004 VA X-ray shows normal hips and 
examination showed full flexion and extension.  As noted 
earlier in this decision, a current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Depite the isolated notation of degenerative joint disease in 
the right hip in October 2005, there are no clinical findings 
of a current right hip dislocation.  Moreover, the Board 
notes that there is no evidence of a right hip disorder in 
service.  The veteran's claim for dislocation of the right 
hip implicitly includes the assertion that he has a current 
right hip disorder that is related to service, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a current right 
hip disorder, and a link between such a disorder and his 
period of active military service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  As there is no evidence of 
a right hip dislocation and no evidence of a right hip injury 
in service, his claim for service connection must be denied.  
38 U.S.C.A. § 5107(b).

In regard to the veteran's claim for service connection for 
schizophrenia, the record is also silent for any medical 
evidence of a current diagnosis of schizophrenia.  A current 
disability is an essential element needed to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In the present case, not only is there no 
current medical evidence of a diagnosis of schizophrenia, but 
the entire record, including the veteran's service medical 
records, are silent for any indication of this disorder.  
Despite the veteran's claims that he has schizophrenia, as a 
layperson he is not competent to provide evidence of a 
current diagnosis or a causal link to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As such, this 
claim is denied.  

II.  New and Material Evidence:  Low Back Disorder.

The veteran submitted an original claim for service 
connection for a back disorder in August 1972.  The RO denied 
that claim in a March 1973 rating decision, finding that the 
veteran's service medical records were negative for a back 
disorder and there was no medical evidence of a true back 
disorder in the claims folder.  The RO noted that complaints 
of back pain in service were found to be manifestations of 
the veteran's conversion reaction for which service 
connection was denied by rating decision dated in April 1953.  
Although the RO provided notice of the denial, the veteran 
did not initiate an appeal.  Thus, the rating decision of 
March 1973 is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); 38 U.S.C.A. § 7105(c) (West 2002).

In August 1975 the veteran filed a second claim for a back 
disorder, specifically a "back and spinal injury."  In 
September 1975 the RO informed the veteran that his claim for 
service connection for a back disorder was previously denied 
by rating decision dated in March 1973 and that the veteran 
would need to submit new and material evidence in order to 
reopen his claim.  The veteran did not respond to this 
letter.  

In February 2003 the veteran filed a third claim for a back 
disorder, specifically the low back.  By rating decision 
dated in April 2003, the RO continued the denial of service 
connection for a low back disorder, finding that the veteran 
had failed to submit new and material evidence to reopen the 
claim.  The veteran submitted a notice of disagreement (NOD) 
in May 2003 and a timely appeal was filed in July 2003.  The 
matter is now before the Board for appellate review.

As noted earlier, the RO's March 1973 decision denying 
service connection for a low back disorder is final.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

As with the claims for service connection, the Board must 
first examine the record to ascertain whether VA's duty to 
notify and assist the veteran in substantiating a claim to 
reopen a claim for service connection for a low back disorder 
on the basis of new and material evidence has been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

Following the veteran's February 2003 claim, the RO sent the 
veteran a letter in March 2003, which explained to him that 
he was previously denied service connection for a back 
condition and was notified of that decision in October 1974.  
The letter informed him to reopen the claim, he had to submit 
new and material evidence to show that the condition was 
incurred in or aggravated by his active military service.  
The letter also included a detailed list of the types of 
evidence he should submit, and informed him to send VA any 
medical reports he has.  Finally, the letter informed him 
that VA would assist him in obtaining evidence.  Attached to 
the letter was an information sheet titled "What Evidence 
Must Show."  The April 2003 rating decision and the June 
2003 statement of the case each included a thorough 
explanation as to why the veteran's claim for service 
connection for a back disorder was not being reopened.  
Essentially, the rating decision informed the veteran that 
his claim was previously denied because there was no medical 
evidence of a back injury in service, and no evidence of any 
residual back disability related to service.  As the record 
still did not contain such evidence, the decision indicated 
that there was no basis to reopen his claim.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that the veteran has been notified of the need to 
provide such evidence, for the following reasons.  The March 
2003 letter and a subsequent November 2003 letter informed 
the veteran that additional medical evidence was needed to 
support his claim, such as VA or private treatment records, 
and asked him to send the information or evidence to the RO 
or to fill out authorizations for VA to obtain the evidence.  
In short, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

As noted earlier in this decision, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen a claim for service 
connection for a back disorder, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, supra.  In that regard, as the 
Board concludes below that there is no basis to reopen his 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

As the Board finds that the duty to notify the veteran as to 
the evidence needed to substantiate his claim was satisfied, 
and the Board must now examine whether the duty to assist was 
satisfied.  For claims to reopen based on new and material 
evidence, the duty to assist includes obtaining relevant 
records.  38 C.F.R. § 3.159(c).  In the present case, the 
claims folder contains all available service medical records, 
private medical records, VA medical records, and VA 
examination reports.  The Board is unaware of any relevant 
records that are not already associated with the claims file.  
Although a VA examination was not provided on this issue, the 
requirement to provide a VA examination only applies to a 
claim to reopen a finally adjudicated claim if new and 
material evidence was presented.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  As the Board finds that new and 
material evidence was not presented in this case, there is no 
duty to provide a VA examination.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005), and the Board will proceed 
with an analysis of this appeal.

In the present case, the March 1973 rating decision denied 
service connection due to the absence of medical evidence of 
a back disorder as well as the absence of a nexus, or link, 
between a back disorder and service.  Thus, in order to 
reopen the claim for a back disorder, the veteran must submit 
medical evidence of a current back disorder as well as a 
nexus between a back disorder and service.  

Since the RO's March 1973 denial, the veteran has submitted 
private medical records dated from October 1978 to October 
1979.  During a September 1978 examination, the veteran 
reported that he first injured his back in September 1977 
while working as a diesel mechanic. The pain was described as 
in the cervical and thoracic spine, and the impression was 
cervical strain and cervical lumbar syndrome.  The RO has 
also obtained several VA outpatient treatment records dated 
from March 2003 to November 2005.  These records show various 
complaints including right hip and buttock pain, headaches, 
and right side weakness.  In particular, a December 2003 
treatment record shows a history of a motor vehicle accident 
in 1998 and in October 2005 the veteran reported a history of 
back injury in service.             

At the November 2005 hearing, the veteran testified that he 
hurt his back during a wrestling match in service in August 
1952.  The veteran further stated that the Marine Corp 
doctors ignored the veteran's complaints of back pain, 
mistakenly relating these complaints to a psychiatric 
disorder.   

Upon review of the record, the Board finds that the evidence 
presented since the March 1973 rating decision is new, in 
that it was not previously of record, but it is not material, 
in that it does not raise a reasonable possibility of 
substantiating the claim.  As noted, the basis of the prior 
final denial in March 1973 was that there was no medical 
evidence of a current back disorder and no nexus between a 
back disorder and service.  While the 1970 private medical 
records show a back injury resulting from post-service work 
as a diesel mechanic, there is no nexus between any current 
back disorder and service.  In fact, these records suggest 
that the veteran's back disorder is related to his work 
injuries sustained in the late 1970s.  Significantly, the 
recent VA treatment records dated from March 2005 to November 
2005 are negative for any clinical evidence of a current back 
disorder that is related to service.

Given that none of these new records raise a reasonable 
possibility of substantiating the claim, the evidence is not 
new and material, within the meaning of 38 C.F.R. § 3.156(a), 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002).  The Board acknowledges the veteran's statements that 
his back disorder is related to service, and the Board does 
not doubt the sincerity of his statements.  Nevertheless, as 
the veteran is a layperson without medical expertise or 
training, his statements may not be used as a basis to reopen 
this claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(lay assertions of medical causation cannot serve as a 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  
Grottveit, supra; Espiritu, supra.  Rather, medical evidence 
is needed that establishes a reasonable possibility that the 
veteran's back disorder is related to his service.  In the 
absence of such evidence, there is no basis to reopen the 
claim, and the appeal is denied.


ORDER

Service connection for dislocation of the right hip is 
denied.

Service connection for paranoid schizophrenia is denied.

New and material evidence not having not been received, the 
claim for service connection for a low back disorder, is not 
reopened, and the appeal is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


